— Judgments reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: In determining this appeal we are not confined to the oral testimony but take into consideration all circumstances surrounding the transaction and reasonable inferences drawn therefrom. Circumstances from which the inference may be drawn are: (1) That plaintiff’s agents never saw the leases, the rents from which the plaintiff was buying. (2) That payments that were made to the plaintiff were not made by the tenants but by defendant personally and were not shown to have been made by defendant from any rents received. (3) That plaintiff did not advance the money until its agents had seen defendant’s financial statement and required defendant to give his personal guaranty that he would pay the rents if the tenants failed to do so. On the entire ease, a question for the jury was presented as to whether the plaintiff made a usurious loan. All concur. (The judgment affirms a judgment of Buffalo City Court in an action to recover guaranteed payments due under an assignment of rents.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.